Per Curiam.
The decision of this case is controlled by that in No. 38 of this term (ante p. 562), a case between the same parties. The cases are alike as to all material facts, excepting that in this case the proceeding under review related to a tract of land purchased Mrs. Cahill which was covered by the comptroller’s certificate No. 7215.
The judgment of the Supreme Court will be reversed and the record remitted to that court in order that a judgment may be there entered setting aside the order and proceedings under review. The appellants are entitled to costs in both courts.
For affirmance—None.
For reversal—The Chancellor, Garrison, Swayze, Trenci-iard, Parker, Bergen, Minturn, Kalisch, Black, Vredenburgi-i, White, Tert-iune, Williams, JJ. 13. '